Citation Nr: 1432179	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  10-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1973 to April 1976.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In February 2013, as support for his claim, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, also called a Travel Board hearing.  A transcript of the hearing is in the claims file, so of record.  The VLJ who presided over that hearing is no longer employed at the Board, since having retired.  The Board therefore sent the Veteran a letter in May 2014 apprising him of this and giving him an opportunity to have another hearing before a different VLJ that ultimately would decide this appeal.  See 38 C.F.R. § 20.707 (2013).  The Veteran did not respond to this inquiry, however, and the letter explained that if he failed to respond within 30 days the Board would presume he does not want another hearing.

In October 2013, the Board remanded the claims for further development and consideration, and they are now ready for appellate review.


FINDINGS OF FACT

1.  Hepatitis C is not shown to have been present during the Veteran's service or until many years after it concluded, and there is no persuasive medical nexus evidence of record otherwise etiologically linking this disease to his service.

2.  A right ankle disorder also has not been linked by probative evidence to his service.  And the claimed underlying disorder of Hepatitis C has not been adjudicated as a service-connected disability, so the right ankle disorder necessarily cannot be linked to his military service by way of the Hepatitis C.


CONCLUSIONS OF LAW

1.  The Veteran's Hepatitis C was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  His right ankle disorder also was not incurred in or aggravated by his service, also may not be presumed to have been incurred in service, and is not secondarily related to his service by way of a service-connected disability, namely, his Hepatitis C.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).


The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).


Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.


Here, August 2006, October 2006, and April 2007 letters informed the Veteran of all five elements of his claims, gave examples of the types of evidence he could submit in support of his claims, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would tend to support his claims.  He therefore received all required notice and in the preferred sequence, that is, before initially adjudicating his claims in the July 2007 rating decision at issue in this appeal.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

To this end, the Veteran's STRs and post-service treatment records have been obtained and associated with the claims file for consideration.  He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, in March 2007 and January 2014, the Veteran was provided the appropriate VA compensation examinations for the necessary medical opinions concerning his claims.  The VA examination reports provide the information needed to make an informed decision on the claims, including insofar as whether he has the disabilities he claims, much less on account of his military service.  It is evident from the reports that the VA examiners reviewed the claims file for the pertinent history, including of his complaints, evaluation and treatment during the many years since the conclusion of his service.  The examiners also performed an evaluation of him and, most importantly, provided explanatory rationale for their consequent opinions that are grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Accordingly, the Board may proceed with appellate review of these claims.

III. Legal Criteria

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition, meaning for a chronic or permanent worsening of the condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In this circumstance, a showing of continuity of symptomatology since service is required to establish chronicity of disease or injury in service and in turn link current disability to service.  38 C.F.R. § 3.303(b).  However, the Federal Circuit Court since clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this notion of continuity of symptomatology is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id. at 1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was insufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).  Because, however, the Veteran has been diagnosed with rheumatoid arthritis, and since arthritis is one of the diseases listed in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, at least to the extent he is claiming entitlement to service connection for arthritis, and the claim may be supported by evidence of continuity of symptomatology since service.

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Generally, lay statement evidence may have direct relevance to establishing underlying components of a claim for service connection.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court commented that competence to establish a diagnosis of a condition can exist when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.
Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (again, subject to the limitation that a "chronic" disease is involved as defined under 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Federal Circuit Court has further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  But as also observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is "credible," or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Laypersons equally have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).


After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604  (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

IV. 
Hepatitis C

The Veteran is claiming entitlement to service connection for Hepatitis C, but for the following reasons and bases the Board finds that service connection is not warranted for this disease.

The Veteran's treatment records confirm that he has a current diagnosis of Hepatitis C, so there is no disputing he has this claimed disease.  The question, then, is whether it is the result of his military service or dates back to his service so as to in turn warrant the granting of service connection for it.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  He specifically contends the disease is the result of exposure to contaminated syringes and needles while working as a medical technician during his service.  He also however has admitted to developing a drug addiction and sharing needles in service, although he later reported that he only used drugs once in service.  See his September 2006 statement versus his February 2013 hearing testimony.

The Veteran's STRs are unremarkable for a diagnosis of Hepatitis C or for suggestion of symptoms are complaints typically associated with this disease (e.g., fatigue, malaise, jaundice, etc.).

The Veteran first had a VA compensation examination concerning this claim for Hepatitis C in March 2007.  The examiner confirmed the diagnosis of chronic active Hepatitis C, but also observed that the first evidence of this disease in the claims file was from April 1998.  He also noted that, contrary to the Veteran's assertions, his records showed no indication of any percutaneous needle sticks, although the examiner did acknowledge that the Veteran likely had worked around body fluids and contaminated needles and syringes.  The examiner also noted that the Veteran had reported an intravenous (IV) drug addiction while in service, and that he smoked crack cocaine for many years.  The examiner concluded the Veteran's Hepatitis C infection was not contracted by sharing needles in the military.

During his February 2013 Travel Board hearing, the Veteran stated that he had worked in a Hepatitis ward during service, that he was stuck by possibly contaminated needles "a few times," and that he reported it to the shift supervisor.  He also testified that he had experimented with IV drug use during his service, but he believed that his exposure as a medical technician put him at a higher risk of contagion than the drug use.  He further testified that, during his basic training, he received shots and the same needle was used for everyone, so another possible source of his Hepatitis C infection.

In October 2013, the Board remanded this claim for another VA compensation examination, on the premise that the prior March 2007 examination and opinion were inadequate.  The Board found that the lack of documented evidence of treatment or exposure to contaminated blood in service could not serve as the sole basis for an unfavorable opinion, and that the additional examiner should assume the Veteran was stuck by several needles while performing his duties as a medical technician during his service, despite the lack of documented evidence, as the VLJ who had presided over the hearing had found the Veteran credible in that respect.

The Veteran had this additional VA compensation examination in January 2014.  He again reported his believed exposure to the Hepatitis virus in service, although he also continued to concede that he had started snorting cocaine in service and later had smoked crack cocaine and marijuana for many years.  As well, he admitted to experimenting with heroin one time in service.  After reviewing the relevant records and examining the Veteran, the examiner confirmed the diagnosis of Hepatitis C.  But the examiner opined that it was less likely than not that the Veteran's Hepatitis C had its onset in or resulted from risk factors for such disease during service, including any exposure related to his work as a medical technician.


In making this determination, the examiner noted the Veteran was first diagnosed with Hepatitis C in 1998, although he had reported an earlier  diagnosis in 1992.  The examiner explained that medical literature supports a 10-to-20-year progression from initial Hepatitis C infection to cirrhosis of the liver, and the Veteran does not have clinical, laboratory, or histological evidence of cirrhosis.  The Veteran has chronic active Hepatitis C, which is a condition that follows an acute Hepatitis C infection in a person who did not clear the Hepatitis C virus.  A portion of those who have chronic active Hepatitis C go on to develop cirrhosis after years in the chronic active state.  The examiner noted that the fact that the Veteran's chronic active Hepatitis C was diagnosed in the 1990s does not substantiate that the onset or initial exposure must have been years prior.  Rather, his initial exposure at least as likely as not occurred during the 20 years between military service and his 1990's diagnosis.  In making this determination, the examiner observed the Veteran reported having undergone many blood tests during the 1980s that were normal, and his 1998 gastrointestinal (GI) consultation that resulted in a diagnosis of Hepatitis C only showed a 6-year history of abnormal results.

The examiner then went on to explain that, even if the Veteran contracted the Hepatitis C virus during his service, his service records document the presence of multiple Veteran-controlled risk factors for Hepatitis C, including IV drug use, high-risk sexual activity, intranasal cocaine use, and a history of heavy alcohol intake.  The examiner pointed out that medical literature shows the risk of Hepatitis C infection is significantly less in needle-stick exposures than in high-risk behavior like the Veteran engaged in during service.  Further, the Veteran reported wearing gloves as a medical technician, and infection risk is minimized if a needle stick occurs through a glove.

Regarding the Veteran's reported drug use in service, as a general proposition no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities that are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  (See paragraph (d) of this section regarding service connection where disability is a result of abuse of drugs.).  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).

So disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m) and (n), 3.301(d), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability or death that is a result of abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

The Veteran has reported both IV drug addiction and use of IV drugs (heroin) only one time in service.  But even assuming for the sake of argument that his drug use in service was only isolated and infrequent (as opposed to chronic or indicative of an addiction), and therefore not considered willful misconduct, the January 2014 VA examiner opined that the Veteran's Hepatitis C was incurred after service, as opposed to during or as a result of his service.  Because the origin of the Hepatitis C Virus is a complex, rather than simple, issue, this necessarily is a medical, not lay, determination.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  Thus, the Veteran is not competent to make this determination, himself.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

He nonetheless may attest to symptoms he experiences and has in years past, including after the purported events in question, and during the many years since his discharge from service, as this requires only his personal firsthand knowledge of a factual matter.  See id.  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service and since because testimony regarding firsthand knowledge of a factual matter is competent).  But still, as the Federal Circuit Court explained in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), when addressing lay evidence as potentially competent evidence to support the presence of disability, including during service and since, and even where not corroborated by contemporaneous medical evidence such as actual treatment records, the Board nonetheless retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Here, the only evidence that the Veteran's Hepatitis C is related to his service or incepted during his service is his own lay statements, and again, this ultimately is a medical determination that he is unable to make.  Thus, there is no probative evidence of a nexus between his Hepatitis C and his military service.  Therefore, the preponderance of the evidence is against his claim for service connection for this disease, so his claim must be denied.  See Alemany, 9 Vet. App. 518 (1996).

V. 
Right Ankle Disorder

The Veteran is also claiming entitlement to service connection for a right ankle disorder, including as secondary to the Hepatitis C, but for the following reasons and bases the Board also finds that service connection is not warranted for this additionally claimed condition either.

Aside from direct and presumptive service connection, already mentioned, service connection may be granted on a secondary basis for disability that is proximately due, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Harder v. Brown, 5 Vet. App. 183, 187 (1993).

To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) a nexus between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran contends his ankle swelling and pain are the result of his Hepatitis C.  See December 2006 statement.

A review of his STRs shows a complaint of a right ankle strain in June 1973.  It was noted to be resolving in July 1973, so only a month later, and there were no further complaints about it during his service.  Further, his November 1975 separation examination did not list any right ankle disorders or complaints, or any residuals of that June 1973 strain.  So by all accounts that disorder resolved.

A review of his post-service private treatment records from the Institute of Pain Management reflects treatment for chronic pain, primarily in his back.  However, he did have a complaint of pain in his ankles in November 2006, but no diagnosis was made at that time.  In April 2010 he specifically denied ankle problems.

During his March 2007 VA compensation examination, the Veteran complained of bilateral (left and right) ankle pain, weakness, and stiffness due to chronic active Hepatitis C.  He reported more weakness and stiffness in his right ankle.  He also reported that a rheumatologist had diagnosed anthralgia from chronic active Hepatitis C.  The examiner noted that there was no objective documentation of a residual right ankle condition resulting from the June 1973 sprain in service.  He made a diagnosis of mild bilateral ankle synovitis caused by chronic active Hepatitis C, but said it was unrelated to the right ankle sprain in service.

The Veteran later reported in May 2010 that his right ankle injury in service had led to arthritis in this ankle, and that he actually did not believe it was due to his chronic Hepatitis C infection.  See his VA Form 9.  During his February 2013 hearing, he stated that he had had problems with his right ankle since his injury in service, although he acknowledged that a private doctor had told him that it was due instead to his Hepatitis C.

In the October 2013 remand, the Board noted that, because the March 2007 examiner had concluded the Veteran's right ankle disorder was caused by his Hepatitis C, the claim for the right ankle disorder would be held in abeyance pending the outcome of the claim for service connection for the Hepatitis C.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (explaining how claims are "inextricably intertwined", requiring disposition of one claim before disposition of the other to avoid piecemeal adjudication of claims with common parameters).

As already explained, however, the Veteran's Hepatitis C is unrelated to his service, so not a service-connected disease.  Therefore, service connection for his right ankle disorder necessarily cannot be granted on a secondary basis because the underlying disability, namely, the Hepatitis C, is not a service-connected disability.  See again 38 C.F.R. § 3.310(a) and (b).


Nevertheless, the Veteran's claim for a right ankle disorder still must be examined on direct- and presumptive-incurrence bases.  But, again, the March 2007 VA examiner, who took into consideration the Veteran's STRs, post-treatment records, and lay statements regarding his right ankle symptom, determined the right ankle disorder was unrelated to his service.  The opinion was fully reasoned and contained the required explanatory rationale, which is where most of the probative value of a medical opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Board acknowledges the Veteran's lay statements that his symptoms have persisted since injuring his right ankle in service, the Board also sees that he stated several times that he believed and that he had been told that his right ankle disorder, instead, is due to his chronic active Hepatitis C.  In fact, he originally claimed his right ankle disorder was secondary to his Hepatitis C.  His later and inconsistent lay assertion of a relationship between his service and his right ankle disorder does not outweigh or even equal the evidence against his claim.  Moreover, his differing accounts of the extent and duration of his right ankle symptoms, such as his pain, in hindsight (meaning even since the Board's October 2013 remand of this claim) tend to undermine the credibility of his written and oral lay testimony when viewed as a whole.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report regarding the cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

Although he now has arthritis in this ankle, there is no indication he had it within a year of his discharge from service.  Arthritis must be objectively confirmed by 
X-ray.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  So his mere lay assertion cannot suffice to establish he had this disease in this ankle during the one-year presumptive period following the conclusion of his service to, in turn, warrant presuming it was incurred during his service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Therefore, the Veteran's claim of entitlement to service connection for a right ankle disorder must be denied on all potential bases of entitlement - those being direct, presumptive and secondary basis - because the preponderance of the evidence is unfavorable, in turn meaning there is no reasonable doubt that would allow, instead, the granting of this claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for Hepatitis C is denied.

The claim of entitlement to service connection for a right ankle disorder also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


